Title: Thomas Appleton to Thomas Jefferson, 23 August 1819
From: Appleton, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Leghorn 23d August 1819—
          
          On the 15th of the present month, I receiv’d your letter of the 28 of may; at the Same time, was convey’d to me a draft by mr Vaughan on Paris for=450– dollars; and on the 19. inst I deliver’d & paid to m. & mde Pini—444= dollars for the year’s interest, as will appear by their receipt now inclos’d—there is, therefore, in my hands, to your credit 6. dollars, which join’d to a former balance of 8 tuscan livres, make together=7. Dols. 20– Cts.—
          I have fully express’d to mr & mde Pini, your regret of the former delay; indeed, I translated all that part of your letter which relates to them—they desire me, in turn, to express to you, their Sincere gratitude & respect.—I am greatly astonish’d that the two Raggi’s, had not reach’d Monticello on the 28. may. as they departed from hence on the 18 march.—my last letter was in date of 30. april, by the Scho Adeline, Capt. Rumney for Alexandria, by whom I Sent you 91 bottles of tuscan wine; a bundle of malta-clover-Seed, and another of the yellow-Cotton-Seed of that island.—the vessel departing, I can only add, the renewal of my great respect & esteem.
          
            Th: Appleton
          
        